THE STATE OF SOUTH CAROLINA
                           In The Supreme Court

            The State, Respondent,

            v.

            Kelvin Jones, Petitioner.

            Appellate Case No. 2020-000653



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                            Appeal from Aiken County
                      R. Lawton McIntosh, Circuit Court Judge


                                Opinion No. 28074
                 Heard September 22, 2021 – Filed December 8, 2021


                            AFFIRMED IN RESULT


            Appellate Defender Kathrine Haggard Hudgins, of
            Columbia, for Petitioner.

            Attorney General Alan McCrory Wilson, Senior Assistant
            Deputy Attorney General William M. Blitch, Jr., both of
            Columbia, for Respondent.


JUSTICE HEARN: In this case, we revisit and refine our preservation rules in the
context of pretrial criminal hearings. Arguing that a drug raid of his home violated
the Fourth Amendment, Petitioner Kelvin Jones appeals his convictions for
trafficking cocaine and possession with intent to distribute cocaine within the
proximity of a school. Jones's pretrial motion to suppress was denied and he was
convicted following a jury trial. The court of appeals affirmed on the basis the issue
was not preserved for appellate review. 1 We hold Jones's argument as to the search
warrant is preserved but fails on the merits. Accordingly, we affirm in result the
court of appeals' opinion and take this opportunity to clarify our issue preservation
rules with respect to pre-trial rulings of constitutional dimension.

                 FACTUAL/PROCEDURAL BACKGROUND

       The investigation into Jones began in April of 2010 when police received
complaints of "short-term traffic" frequenting his home on Morgan Street in Aiken.
Acting on these tips, the Aiken Department of Public Works was enlisted to conduct
a trash pull at Jones's residence. Jones's garbage was collected on its regular trash
day and transmitted to the police to be searched. Several items tending to show
criminal activity were discovered: twisted and torn baggies, emptied cigar tubes for
marijuana use, and burnt remains of cigars that contained leafy green materials that
were subsequently confirmed to be marijuana. Based on this evidence, investigators
then obtained a search warrant from a magistrate.

        Prior to executing the warrant, investigators conducted surveillance from an
undercover vehicle parked across the street from Jones's residence. Marty Sawyer, a
Captain with the Aiken Department of Public Safety, watched as a man named Ricky
Lloyd walked to the door, knocked, and left upon hearing no reply. A few minutes
later, Jones and a few others, including Lloyd, approached the residence and went
inside together. Jones entered, wearing a heavy blue backpack. Soon thereafter,
investigators executed the warrant by breaching the home after announcing their
presence. Once inside, investigators seized over a kilogram of cocaine, a pickle jar
containing marijuana, more than $5,000 of cash in mostly $20 bills, a Smith &
Wesson handgun, and a small amount of ecstasy. 2




1
 The court of appeals also decided the case on three ancillary grounds, but this Court
only granted certiorari as to issue preservation.
2
 When investigators entered the residence, the blue backpack containing cocaine
was found under the couch and Lloyd was discovered attempting to flush his cocaine
down the toilet.
      At a preliminary hearing, Judge Dickson heard arguments on two defense
motions—a motion for change of venue which was granted 3 and a motion to
suppress the contents of the search based on an alleged violation of the Fourth
Amendment. The circuit court judge disagreed, upholding the search warrant as
proper.

      The case was subsequently transferred to Dorchester County, where Judge
McIntosh presided over the trial. Jones pled guilty to the possession of ecstasy
charge and proceeded to trial for the remaining charges of trafficking cocaine and
possession of cocaine with intent to distribute within the proximity of a school.

       Immediately prior to trial, Jones's counsel renewed his objections to the denial
of the motion to suppress by stating, "as you're aware, we will be renewing our
objection . . . especially as it relates to the suppression issue." A new suppression
hearing was not conducted and the trial judge stated he would "uphold" the prior
ruling. During trial, Jones's counsel inconsistently objected to evidence recovered
during the raid. 4 At the close of the State's case, Jones's counsel again renewed his
objections, which were denied by the trial judge. The jury then convicted Jones of
both charges, and the trial court sentenced him to the mandatory minimum of 25
years for the trafficking charge, 10 years on the possession with intent to distribute
within the proximity of a school charge, and one year for the possession of ecstasy
charge, all to be served concurrently. The court of appeals affirmed in an
unpublished decision, holding Jones's objections to the search were not preserved
for appellate review. This Court granted Jones's petition for certiorari on the issue of
error preservation, and the parties briefed both that issue and the merits of the search.




3
 Coincidentally, the Solicitor for the Second Circuit, Strom Thurmond, Jr., and one
of his assistant solicitors were on a "ride along" with Sawyer when the search
occurred.
4
  For example, just before the jury was seated, Jones's counsel renewed his
objections to the raid evidence. However, during Officer Sawyer's direct
examination, Jones's counsel did not object to testimony about this same raid and
the evidence gathered during it. Jones's counsel did not object when the drugs,
money, and gun were admitted into evidence, but mentioned his objection again at
the close of all the evidence.
                             STANDARD OF REVIEW

      As to the validity of a search warrant, we have noted that "[a] magistrate's
determination of probable cause to search is entitled to substantial deference…on
review." State v. Crane, 296 S.C. 336, 339, 372 S.E.2d 587, 588 (1988). We reverse
the denial of a motion to suppress, only upon a finding of clear error. State v. Adams,
409 S.C. 641, 647, 763 S.E.2d 341, 344 (2014).

                                  LAW/ANALYSIS

       In order for an issue to be preserved for appellate review, a party must make
a "contemporaneous objection that is ruled upon by the trial court." State v. Sweet,
374 S.C. 1, 5, 647 S.E.2d 202, 205 (2007). If an evidentiary ruling is pretrial, a
contemporaneous objection must be raised during trial when the evidence is
admitted, whereas a party need not renew an objection if the decision is final. See
State v. Wiles, 383 S.C. 151, 156, 679 S.E.2d 172, 175 (2009). However, there is a
practical exception to this requirement when a judge makes an evidentiary ruling on
the record immediately prior to the introduction of evidence. Id. at 156, 679 S.E.2d
at 175. The rationale supporting this exception is that if no evidence is offered
between the initial objection and the admission of the evidence, then there is no basis
for the trial court to change its initial ruling. See also State v. Mueller, 319 S.C. 266,
268, 460 S.E.2d 409, 410 (Ct. App. 1995) (holding that pretrial motions are generally
not final orders because "the evidence developed during trial may warrant a change
in the ruling"). While Mueller remains good law, we believe a different approach is
warranted where a court rules after a hearing on a constitutional issue. Under those
circumstances, the ruling is final and, unless something changes during trial that may
reasonably cause the trial judge to alter the pretrial ruling, no further objection is
required to preserve the issue for appellate review.

       Here, the pretrial evidentiary ruling was rendered following a full hearing on
Jones's motion to suppress. Both sides submitted briefs, presented testimony to the
court, and argued their respective positions. Just before trial, although defense
counsel noted his continuing disagreement with the prior denial of his motion to
suppress, no new hearing was held, and, during trial, no new facts arose which would
have justified another hearing on the matter. While there is no question the trial judge
could have changed the prior ruling on the motion to suppress based upon new matter
coming to light, requiring attorneys to continue to object when a ruling is clearly
final would not serve the purpose of our rules of preservation; rather, it would merely
foster a game of "gotcha," where form is elevated over substance. See Jean Hoefer
Toal et al., Appellate Practice in South Carolina 183 (3rd ed. 2016); Atl. Coast
Builders v. Lewis, 398 S.C. 323, 333, 730 S.E.2d 282, 287 (2012) (Toal, C.J.,
dissenting); and Singh v. Singh, 434 S.C. 223, 226 n.7, 863 S.E.2d 330, 334 n.7
(2021). Preservation rules are intended to ensure that appellate courts review
considered decisions of our trial courts and that issues are not being raised for the
first time on appeal. See Wilder Corp. v. Wilkie, 330 S.C. 71, 76, 497 S.E.2d 731,
733 (1998). Their purpose is not to sabotage attorneys' efforts to bring issues before
the appellate courts, particularly where, as here, it was clear to all concerned that
Jones's counsel continued to object to the denial of his motion to suppress. Therefore,
we hold that Jones's objection to the denial of his motion to suppress was preserved
for appellate review.

       In the interest of judicial economy and because both sides briefed the issue of
the viability of the search warrant, we now proceed to the merits. Being faithful to
our deferential standard, we affirm the circuit court's decision to uphold the search
warrant.

       In order for a search to violate the Fourth Amendment, it must be an arbitrary
invasion by government actors. See Camara v. Mun. Ct. of City & Cty. of San
Francisco, 387 U.S. 523, 528 (1967). "The touchstone of the Fourth Amendment is
reasonableness." Florida v. Jimeno, 500 U.S. 248, 250 (1991). For a search to be
unreasonable, generally it must lack probable cause. See State v. Baccus, 367 S.C.
41, 50, 625 S.E.2d 216, 221 (2006). Further, "[p]robable cause, we have often told
litigants, is not a high bar . . . ." See Kaley v. United States, 571 U.S. 320, 338 (2014)
(explaining further that probable cause is defined as a "fair probability" upon which
"reasonable and prudent people . . . act").

       In State v. Kinloch, this Court held that short-term traffic and subsequent
surveillance constituted probable cause for the issuance of a warrant. See 410 S.C.
612, 618, 767 S.E.2d 153, 156 (2014). Similarly, in State v. Rutledge, the court of
appeals affirmed the magistrate's probable cause finding after reviewing a tip of drug
sales combined with a trash pull that yielded marijuana. See 373 S.C. 312, 315, 644
S.E.2d 789, 791 (Ct. App. 2007). Even if distinguishable, the facts of Jones's case
are more supportive of a probable cause finding, not less. Not only did the trash pull
at Jones's home yield marijuana residue, but also baggies indicative of narcotics
resale, which was consistent with and corroborated by the tips of short-term traffic.
Thus, the magistrate's issuance of the search warrant was supported by
probable cause.

       Accordingly, we AFFIRM IN RESULT.
BEATTY, C.J., KITTREDGE, FEW and JAMES, JJ., concur.